IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

COREY B. JOHNSON, No. 83568

Appellant,

Vs. yy

THE STATE OF NEVADA, FILED

dent.
sea AUG 11 2022
ELIZABETH A. BROWN
CLERK OF SUPREME COURT
DEPU CLERK
ORDER OF AFFIRMANCE

This is a pro se appeal from a district court order denying a
petition for a writ of habeas corpus. Eighth Judicial District Court, Clark
County; Erika D. Ballou, Judge. We affirm.!

Appellant Corey B. Johnson challenges the district court’s
August 31, 2021, order denying several pleadings treated collectively as a
habeas petition challenging the revocation of Johnson’s parole and the
computation of his credits. Johnson previously filed a postconviction habeas
petition challenging the parole revocation, which the district court denied
in a November 25, 2020, order. As that decision was on the merits and
Johnson has not alleged new or different grounds in the instant matter, the
petition was successive. NRS 34.810(2). The petition was thus procedurally
barred absent a showing of good cause and actual prejudice, which Johnson

did not plead. See NRS 34.810(3). The district court therefore correctly

 

‘Having considered the pro se brief filed by appellant, we conclude
that a response is not necessary, NRAP 46A(c), and that oral argument is
not warranted, NRAP 34(f)(8). This appeal therefore has been decided
based on the pro se brief and the record. Id.

Supreme Court
OF
NEVADA

(0) 197A eB a -aASIB ,

 

 
applied the mandatory procedural bar. See State v. Eighth Judicial Dist.
Court (Riker), 121 Nev. 225, 231, 112 P.3d 1070, 1074 (2005).

Accordingly, we
ORDER the judgment of the district court AFFIRMED.?

Parraguirre

Silver

 

 

cc: Hon. Erika D. Ballou, District Judge
Corey B. Johnson
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

 

2The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

Supreme GOuAT
OF
Nevapa

(©) 19474 ci =